DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,264,623.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,264,623. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim:
With respect to Claim 1, a composition, comprising a metal core (tin film of the ‘623 Patent Claim 1) coated by a shell, wherein said shell: (a) comprises palladium (Pd) and tin (Sn), wherein the Pd: Sn molar ratio is in the range claimed (‘623 Patent Claim 1); (b) is characterized by a thickness of less than 50 nm  (‘623 Patent Claim 1); and wherein the metal core (‘623 Patent Claim 1).
With respect to Claim 2, the composition of claim 1, wherein said metal core is in a form of a nanoparticle, a dendritic structure, or a film (film of  the ‘623 Patent Claim 1).
With respect to Claim 3, the composition of claim 1, wherein said shell further comprises a platinum (‘623 Patent Claim 3).
With respect to Claim 4, the composition of claim 3, wherein said Pt and said Sn are present in the shell in a molar ratio of 2:1 to 1:1, respectively (‘623 Patent Claim 4).
With respect to Claim 5, the composition of claim 1, wherein the shell is characterized by a thickness in the range of 2 nm to 10 nm; and wherein the shell is in a form of crystals having a median crystallite size in the range of 3.5 to 6 nm  (‘623 Patent Claims 2 and 5).
With respect to Claim 6, the composition of claim 3, characterized by an X-Ray Powder Diffraction which is devoid of peaks at positions that correspond to a pristine oxide of at least one element selected from Pt, Pd, and Sn  (‘623 Patent Claim 6).
With respect to Claim 7, the composition of claim 1, wherein said metal core is deposited on a substrate (‘623 Patent Claim 7).
With respect to Claim 8, the composition of claim 7, wherein said substrate is selected from a carbon substrate, a metal oxide, a polymer, or any combination thereof  (‘623 Patent Claim 9).
With respect to Claim 9, the composition of claim 7, wherein said substrate is the carbon substrate selected from the group consisting of activated carbon, graphite, carbon nanotube, and nano-diamond, or any combination thereof  (‘623 Patent Claim 10).
With respect to Claim 10, the composition of claim 7, wherein said substrate is in the form of plurality of nanoparticles (NPs), wherein said plurality of NPs is characterized by a median size of from about 1 to about 50 nanometers (‘623 Patent Claim 8).
With respect to Claim 11, the composition of claim 1, wherein said Pd: Sn molar ratio is from 3:4 to 1:4  (‘623 Patent Claim 11).
With respect to Claim 12, the composition of claim 1, being an electro-catalyst  (‘623 Patent Claim 12).
With respect to Claim 13, the composition of claim 3, characterized by a specific activity of at least 0.05 mA cm-2 Pt  (‘623 Patent Claim 13).
With respect to Claim 14, the composition of claim 12, wherein the electro-catalyst is capable of promoting a hydrogen oxidation reaction (HOR) with an onset potential of between about 0 mV in alkaline media (‘623 Patent Claim 14).
With respect to Claim 15, the composition of claim 14, wherein the electro-catalyst is present in an anode of a fuel cell (‘623 Patent Claim 15).
With respect to Claim 16, a hydrogen generator device comprising the composition of claim 1, configured to oxidize at least one material selected from the group consisting of methanol, ethanol, formic acid, formaldehyde, dimethyl ether, methyl formate, or any derivative thereof, and of reducing protons, forming a hydrogen (‘623 Patent Claim 16).
With respect to Claim 17, a process for manufacturing the composition of claim 1 comprising the steps of: (i) providing the metal core comprising tin (Sn), tin oxide, or both; and (ii) depositing an alloy comprising Pd and Sn on said metal core, wherein Pd:Sn molar ratio within said alloy is in a range of 1:4 to 3:1, thereby obtaining said composition (‘623 Patent Claim 20).
With respect to Claim 18, the ‘623 Patent does not specify in the claims that the process of claim 17, wherein the Sn core is in a form of a nanoparticle supported on the substrate. However, one of ordinary skill in the art would recognize the well-known fact that a Sn core nanoparticle on a substrate may serve as a catalyst and accordingly this claimed feature would have been obvious to one of ordinary skill in the art in view of the ‘623 Patent.
With respect to Claim 19, the ‘623 Patent claims electrodeposition or electroless deposition (Claim 20).
With respect to Claim 20, the ‘623 Patent does not specifically claim the process of claim 17, wherein said alloy further comprises Pt.  However, one of ordinary skill in the art at the time of filing would have found it obvious to have modified the claimed alloy to comprise Pt to utilize a well-known material suitable for use as a catalyst as is well-known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729